Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 14 December 1806
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Boston Decbr. 14 1806

I have just recieved your letter of the 5, my beloved friend, and can only lament, that the extreme irregularity of the Mails, should have caused you unnecessary anxiety. I have written to you twice, and trust ere this, your mind is perfectly at ease on our account. I am sorry however, to be obliged to tell you, that George has a very bad Cough, and that I am very unwell with a Sore Throat, and Cold. the weather is excessively severe, and as usual very trying to my foolishly delicate constitution. This house is one of the Coldest I ever lived in, it leaks in almost every part of it. The time is short which we have to remain in it, and I dare say we shall make out very well. George goes on with his french, but as I have already told you, it is out of my power to make him speak it, nor will he repeat his fables. I hear him read morning, and evening, regularly, and nothing has hitherto caused us any interruption. you must remember mon Ami, that he is fourteen months younger than John, and that he has not had the advantage of a good School like his brother Cousin. Mrs. Lee is severe, but I believe perfectly understands her business. George according to your desire, has begun writing but I do not at all approve of his present teachers method, though I make no doubt it is proper. She pencils letters, & then Guides his hand over the pencil mark. John to my great astonishment is very fond of School; and extremely anxious to get the Rocking Horse. He already repeats la Cigale very prettily, and says it to every body that comes to the house. it is some thing new, and I fear wont last long. I am told he sits in the middle of the room at School, with the old lady’s rod, and if any of the Boys dont spell well, (as he says), he corrects them. from this you may judge what a favorite he is. Should he retain his fascinating powers, I fear, he will cause many a serious heart ache. George has just return’d from meeting with Mr. Shaw, and Miss Scollay has lent him two Vol. of 1’Amiedes Enfans. I wish you would get it for him, if you can meet with it in Philadelphia. he is quite delighted with them, this Subject is never ending—
I thank you for the Message, though it required some exertion, and perseverance, to peruse it. I should suppose the original copy, must be nearly destroyed from frequent use & really think it cannot last another year.
I was at a large party, a few evenings since at Mrs. Heards. here were two rooms open, and both very well filled. my old acquaintance, really gave me so warm a welcome to Boston, that I felt more pleased, and gratified, than I have felt before on such occasions, for many years. Very kind enquiries were made after you—
Offer my best love to all. likewise to Mr. Tracy, who you have not mention’d in your letters. I hope his health is better than it was last winter. To yourself my best friend, I will only say that I think I never will part with  bed fellow again in the Winter. I am absolutely obliged to , and even then am so cold, that I expect  . I anxiously anticipate your return,  alone  reanimate, your sincerely affectionate Wife

L. C. Adams
P.S. I have not hear’d from Quincy, since I last wrote. Tomorrow I shall make my first payment to Mr G. they have not yet got a Cook, & dont intend to get one—

